In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2640 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellant, 

                                  v. 

DANIEL BALLARD, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Central District of Illinois. 
            No. 15‐cr‐20022 — James E. Shadid, Judge. 
                     ____________________ 

   ARGUED FEBRUARY 15, 2018 — DECIDED MARCH 19, 2018 
                ____________________ 

   Before BAUER, FLAUM, and MANION, Circuit Judges. 
    FLAUM, Circuit Judge. The government alleges Daniel Bal‐
lard  fraudulently  obtained  construction  loans  from  a  bank. 
After Ballard was convicted on three counts of bank fraud, his 
attorney obtained a previously undisclosed audio recording 
of  an  adverse  witness  in  Ballard’s  trial,  made  during  the 
course  of  a  prior,  unrelated  criminal  investigation.  Ballard 
moved for a new trial as a result of this newly discovered ev‐
2                                                     No. 17‐2640 

idence. The district court found certain portions of the record‐
ing  favorable  and  material  to  Ballard’s  defense  and  granted 
him a new trial. The United States appeals. We affirm. 
                           I. Background 
    Ballard’s  alleged  fraudulent  scheme  was  as  follows:  Bal‐
lard obtained a $280,000 construction loan from the State Bank 
of  Herscher  (“SBH”)  to  construct  a  residence  at  3013  Stone 
Fence  Drive  in  Kankakee,  Illinois  (“the  Stone  Fence  Prop‐
erty”). After some time, he realized he was “in over his head” 
and requested an additional $90,000 loan to finish the prop‐
erty. As there was insufficient equity to cover the requested 
amount, SBH only lent him $20,000. To make up the balance, 
Ballard sought and obtained construction loans on two other 
properties  in  Bradley,  Illinois:  411  North  Center  and  248 
North Center (“the North Center Properties”). Joseph Grant 
was the SBH loan officer for all three properties. 
   To obtain funds under the loans, Ballard was required to 
submit Sworn Contractor’s Statements and Owner’s Payment 
Authorizations  to  the  Kankakee  County  Title  Company 
(“KCTC”). On the forms, Ballard identified the material and 
labor costs supposedly associated with his work on the North 
Center Properties. KCTC forwarded the forms to SBH, which 
then released funds back to KCTC to disburse to Ballard. 
    In total, Ballard obtained approximately $188,000 for the 
North Center Properties. In reality, however, no work was ac‐
tually performed; instead, Ballard used the funds to complete 
construction on the Stone Fence Property. On March 21, 2012, 
an  SBH  employee  discovered  Ballard’s  scheme.  When  con‐
No. 17‐2640                                                                       3

fronted by Charles Riker, the president of SBH, Ballard alleg‐
edly acknowledged that he had misrepresented his work on 
the North Center Properties. 
   On June 2, 2015, Ballard was charged with three counts of 
bank fraud in violation of 18 U.S.C. § 1344. At trial, Ballard 
admitted  that  he  had  misdirected  funds  allocated  for  the 
North  Center  Properties  to  the  Stone  Fence  Property.  How‐
ever, he maintained two separate legal defenses. The first was 
a “good faith” defense—Ballard asserted that Grant and his 
supervisors not only knew, but authorized Ballard’s acts and 
pressured him to complete the Stone Fence Property. Second, 
Ballard claimed he did not read or sign the supposedly fraud‐
ulent loan documents prior to their submission to KCTC, and 
implied that someone else forged his signature.1 



                                                 
      1  The government sought to exclude Ballard’s good faith defense, ar‐

guing that “[t]he law is pretty clear that a loan officer is not the bank. So 
that if a loan officer was somehow … complicit in the bank fraud, the vic‐
tim is still the bank. It wouldnʹt be a defense for the defendant.” That may 
be true. See United States v. Allender, 62 F.3d 909, 915–916 (7th Cir. 1995). 
However, the district court denied the government’s motion, noting that 
Ballard’s theory was not limited solely to Grant but also included his su‐
periors at SBH. The court stated: 
         [A]t some point the bank is its people, right? If everybody 
         in the bank—letʹs just go crazy here—if everybody in the 
         bank  tells  Beaumontʹs  client,  you  go  ahead,  you  can  do 
         this,  then  you  canʹt  come  back  later  and  argue  that  the 
         bank is this building and not the people, right?  
Thus, the district court allowed Ballard to “explore whether this goes up 
past Mr. Grant under his theory.” The government continues to maintain 
that  the  good  faith  defense  is  precluded.  Since  we  find  the  recording  is 
favorable and material to Ballard’s defense that he did not read the loan 
4                                                         No. 17‐2640 

    In  response,  Grant testified  that  he never told Ballard  to 
use the North Center loan proceeds at the Stone Fence Prop‐
erty or knew that Ballard was doing so. At the conclusion of 
the trial, a jury convicted Ballard of all three counts. 
    On February 8, 2017, Ballard filed a motion for a new trial. 
Ballard’s motion centered on a surreptitious audio recording 
of Grant made during a prior, unrelated federal investigation 
centering  on  Scott  Fitts  (“the  Fitts  investigation”).  Notably, 
Lawrence  Beaumont—Ballard’s  attorney  here—represented 
Fitts  during  those  criminal  proceedings.  In  2007,  Fitts  ob‐
tained  a personal loan  from SBH, with Grant serving  as his 
loan officer. Fitts later pleaded guilty to at least one criminal 
violation related to the loan. Fitts signed a cooperation agree‐
ment as part of his plea, and was later directed to audio record 
a conversation with Grant. In that approximately one‐hour re‐
cording, Fitts and Grant discussed various matters relating to 
Fitts’s alleged misconduct and Grant and SBH’s involvement. 
    Ballard alleged that the day after the jury verdict was an‐
nounced, Fitts called Beaumont and told him about the Grant 
recording.  Based  on  the  contents  of  the  recording,  Ballard 
moved for a new trial, arguing that the government had im‐
properly suppressed evidence capable of impeaching Grant’s 
credibility. The district court agreed, vacated Ballard’s convic‐
tion, and ordered a new trial. According to the district court, 
Ballard’s  defense  that  he  did  not  read  the  loan  documents 
“may have been a much more plausible defense had the Gov‐
ernment turned over the Grant recording prior to trial.” This 
appeal followed. 

                                                 
statements, we need not address whether the good faith defense is plausi‐
ble here. 
No. 17‐2640                                                               5

                                            II. Discussion 
    Under  Brady  v.  Maryland,  a  defendant  can  obtain  a  new 
trial if he shows that evidence suppressed by the government 
was favorable and material to either his guilt or punishment. 
See 373 U.S. 83, 88–89 (1963); see also United States v. Veras, 51 
F.3d 1365, 1374 (7th Cir. 1995).2 Whether evidence is favorable 
and material “is legally simple but factually complex.” Turner 
v.  United  States,  137  S.  Ct.  1885,  1893  (2017).  Indeed,  “[w]e 
must examine  the  trial record, ‘evaluat[e]’ the withheld evi‐
dence ‘in the context of the entire record,’ and determine in 
light of that examination whether ‘there is a reasonable prob‐
ability that, had the evidence been disclosed, the result of the 
proceeding would have been different.’” Id. (second alteration 
in original) (first quoting United States v. Agurs, 427 U.S. 97, 
112 (1976); then quoting Cone v. Bell, 556 U.S. 449, 470 (2009)). 
    Generally, we review a grant or denial of a motion for a 
new trial under an abuse of discretion standard. United States 
v. Lawson, 810 F.3d 1032, 1042 (7th Cir. 2016). Brady violations 
often implicate both issues of fact and law; we review the dis‐
trict court’s factual findings for clear error, and legal conclu‐
sions de  novo. United States v. Griffin, 652 F.3d  793, 797 (7th 
Cir. 2011); see also United States v. Freeman, 650 F.3d 673, 678–
79  (7th  Cir.  2011)  (“The  district  court  abuses  its  discretion 
when it makes an error of law or when it makes a clearly er‐
roneous finding of fact.”); United States v. Wolf, 860 F.3d 175, 
189 (4th Cir. 2017) (“With regard to the district court’s Brady 
ruling, we apply de novo review to its legal determinations 
and clear error review to its factual findings.”). 

                                                 
      2 On appeal, the government does not contest that the Grant recording 

was suppressed; thus, we need not further analyze that factor. 
6                                                              No. 17‐2640 

      A. Favorability 
    Evidence is favorable “either because it is exculpatory, or 
because it is impeaching.” Turner, 137 S. Ct. at 1893 (quoting 
Strickler v. Greene, 527 U.S. 263, 281–282 (1999)). Evidence need 
only have “some weight” or “tendency” to be favorable to the 
defendant. Kyles v. Whitley, 514 U.S. 419, 451 (1995).  
    The  district  court  found  the  Grant  recording  supported 
four reasonable inferences: (1) Grant disclosed to Fitts that a 
Suspicious Activity Report (“SAR”) had been created for one 
of  his  transactions3;  (2)  SBH  filled  out  the  SAR  related  to 
Fitts’s loan with false information; (3) Grant accepted signed, 
blank loan applications from Fitts; and (4) Grant believed he 
was under criminal investigation. The government contends 
that  these  factual  findings  are  not  supported  by  the  record. 
We  disagree. “Under [the clear error] standard, we will not 
reverse  unless,  after  reviewing  all  the  evidence,  we  are  left 
with ‘the definite and firm conviction that a mistake has been 
committed.’”  Buechel  v.  United  States,  746  F.3d  753,  756  (7th 
Cir. 2014) (quoting Anderson v. City of Bessemer City, N.C., 470 
U.S. 564, 573 (1985)). Upon a thorough review of the record, 
including  the  Grant  recording,  we  have  no  such  conviction 
here.  The  district  court’s  four  conclusions  “are  ‘plausible  in 


                                                 
      3 A SAR is a report made by a financial institution about suspicious, 

or potentially suspicious activity, to prevent fraud, money laundering, and 
other nefarious activities. In the United States, financial institutions and 
their employees can face civil and criminal penalties for failing to properly 
file a SAR or for failing to file them within 30 calendar days of detection 
of behavior that might constitute the basis for their filing. See generally 31 
U.S.C. §§ 5311–32. Disclosure of the existence of a SAR is prohibited. 31 
U.S.C. § 5318(g)(2). 
No. 17‐2640                                                        7

light of the record viewed in its entirety.’” Id. (quoting Fyrnet‐
ics (Hong Kong) Ltd. v. Quantum Grp., Inc., 293 F.3d 1023, 1028 
(7th Cir. 2002)). Thus, we will not disturb them. 
    Based upon these factual findings, the district court made 
a legal determination that the Grant recording provided “am‐
ple fodder for impeaching Grant’s credibility.” Once again, we 
cannot say that such a finding was in error. For one, some of 
the acts arguably admitted by Grant in the recording—such 
as falsifying a SAR and accepting signed, blank loan applica‐
tions—are  probative  to  attacking  his  character  for  truthful‐
ness. See Fed. R. Evid. 608(b)(1). Additionally, the recording 
supports an inference that Grant not only admitted to illegal 
activity,  but  also  thought  he  was  being  criminally  investi‐
gated  for  his  misconduct.  Because  Grant  was  never  prose‐
cuted, it can be further inferred that Grant received some ben‐
efit from the government. Thus, Grant was arguably biased in 
favor  of  the  prosecution,  especially  given  that  many  of  the 
main characters in the Fitts investigation took part in the Bal‐
lard  investigation—most  notably  the  prosecutor,  investigat‐
ing agent, and Grant. If believed, such a motive would dam‐
age Grant’s credibility as a witness against Ballard. That’s be‐
cause,  at  trial,  Grant’s  testimony  directly  contradicted  Bal‐
lard’s statement as to whether Grant and SBH sanctioned Bal‐
lard’s conduct. If a jury did not believe Grant’s testimony, it 
might have found Ballard generally more credible. This may 
have  made  Ballard’s  defense  that  he  did  not  read  the  loan 
statements more believable. 
   B. Materiality  
    We must next address whether the favorable evidence is 
material. A statement is material if “there is a reasonable prob‐
ability that, had the evidence been disclosed, the result of the 
8                                                          No. 17‐2640 

proceeding would have been different.” Cone, 556 U.S. at 470. 
In order to have “[a] ‘reasonable probability’ of a different re‐
sult,” the suppressed evidence must “undermine[] confidence 
in the outcome of the trial.” Turner, 137 S. Ct. at 1893 (quoting 
Kyles, 514 U.S. at 434).  
    As the district court reasoned, “[t]he Defense was entitled 
to cross‐examine Grant about his credibility, and had the jury 
found  Grant  incredible,  it  is  not  a  stretch  to  see  the  verdict 
could  have  been  different.”  The  dissent  correctly  notes  that 
twelve other witnesses testified at trial. And it is true that it is 
“the rare case in which impeaching evidence warrants a new 
trial, because ordinarily such evidence will cast doubt at most 
on the testimony of only one of the witnesses.” United States 
v. Taglia, 922 F.2d 413, 415 (7th Cir. 1991). However, as we con‐
tinued in Taglia, “[that] practice should not be taken to imply 
… the district judge is helpless to grant a new trial. District 
judges do not in fact consider themselves helpless in such cir‐
cumstances, and they are right not to.” Id. 415–16. Indeed, a 
trial judge is best equipped to “develop[] a feel for the impact 
of the witnesses on the jury—and how that impact might have 
been different had the government played by the rules” and 
disclosed  the  suppressed  evidence.  United  States  v.  Boyd,  55 
F.3d 239, 242 (7th Cir. 1995). We, “confined to reading the tran‐
script, cannot duplicate” such a nuanced sense on appeal. Id. 
Thus, “unless we are convinced that [the trial judge in fact] 
was  mistaken”—and  we  are  not  convinced  here—“we  have 
no warrant to reverse.” Id.  
                             III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 
No. 17‐2640                                                           9 

    MANION, Circuit Judge, dissenting. Daniel Ballard needed 
money to complete an over‐budget construction project, so he 
obtained  a  loan  ostensibly to improve  two other properties. 
When  it  was  discovered  that  he  never  did  any  work  on  the 
other properties, he was investigated for bank fraud. He was 
eventually charged with making false representations to a ti‐
tle company in order to obtain a disbursement of funds from 
the fraudulent loan. His main defense at trial seems to have 
been that he did not bother to read the admittedly false Sworn 
Contractor’s Statements submitted to the title company to ob‐
tain the disbursement. Implausible as that may be on its face, 
the government refuted the defense by calling multiple wit‐
nesses—including an FDIC special agent and the former bank 
president—who  told  the  jury  that  Ballard  had  admitted  he 
knew  the  representations  he  made  in  Sworn  Contractor’s 
Statements were false. The jury convicted him. 
    But after the trial, a recording surfaced of a 2009 conversa‐
tion between Ballard’s loan officer (and government witness) 
Joe Grant and convicted fraudster Scott Fitts. In the recording, 
the two men discussed a loan Fitts had obtained from Grant 
that  eventually  led  to  Fitts’  conviction.  Ballard  moved  for  a 
new  trial.  The  district  court  held  that  (1)  the  recording  was 
relevant as potential impeachment of Grant; and (2) the po‐
tential impeachment was material because it may have made 
Ballard’s “I didn’t read the Statements” defense “much more 
plausible.” As a result, it ordered a new trial. The court today 
affirms that decision. I cannot agree. Because I conclude that 
disclosure of the recording before trial would have had no ef‐
fect on the outcome, I would reverse the decision below and 
remand with instructions to reinstate the jury verdict.  
10                                                              No. 17‐2640 

     As  the  court  recognizes,  material  evidence  for  the  pur‐
poses of Brady v. Maryland, 373 U.S. 83 (1963), is “evidence that 
(if disclosed in a timely way) would have created a reasonable 
probability of a different result.” United States v. Wilson, 237 
F.3d 827, 832 (7th Cir. 2001). The question before us is whether 
the impeachment evidence contained in the recording is sig‐
nificant  enough  “to  undermine  confidence  in  the  verdict.” 
Kyles v. Whitley, 514 U.S. 419, 435 (1995). For several reasons, I 
believe it is not. 
     First, despite Ballard’s representations to the contrary, the 
recording is not “exculpatory evidence.” “Exculpatory” refers 
only to evidence “tending to establish a criminal defendant’s 
innocence.” Black’s Law Dictionary 577 (7th ed. 1999). The re‐
cording has nothing to do with this case, and thus does not 
tend to prove that Ballard is innocent. Its only potential value 
is  as  impeachment  of  Grant.  But  “[t]he  practice  has  been  to 
deny  new  trials  where  the  only  newly  discovered  evidence 
was impeaching.” United States v. Taglia, 922 F.2d 413, 415 (7th 
Cir. 1991). “[I]t will be the rare case in which impeaching evi‐
dence warrants a new trial, because ordinarily such evidence 
will  cast  doubt  at  most  on  the  testimony  of  only  one  of  the 
witnesses.” Id. That is certainly the case here.1 And while Bal‐
lard attempts to cast Grant as the government’s “key witness,” 
in reality he was just one of thirteen witnesses. Several other 


                                                 
      1 The court is correct that district courts are not helpless to grant new 

trials because of suppressed impeachment evidence. Yet the lesson of Ta‐
glia is that withheld impeachment evidence impugning the credibility of 
only  one  witness  will  rarely  be  enough  to  undermine  confidence  in  the 
verdict. That’s especially true when, as in this case, the credibility of the 
impeached witness is irrelevant to the defense asserted.  
No. 17‐2640                                                         11

witnesses established the facts necessary for Ballard’s convic‐
tion: that Ballard knowingly made false representations to the 
title company in order to obtain the money.  
     Second, and perhaps most importantly, Grant’s credibility 
is irrelevant to the dispositive issue: whether Ballard read the 
Sworn Contractor’s Statements and knew they were false. Bal‐
lard’s counsel indicated at trial that he did not intend to argue 
that Grant knew the representations made in the Statements 
were false. That is the missing link in the district court’s anal‐
ysis.  After  all,  if  Grant  didn’t  know  whether  the  Statements 
were  false,  it  follows  that  impeaching  Grant’s  credibility 
wouldn’t affect the government’s ability to prove that Ballard 
knew they were false. In other words, the district court’s as‐
sertion that further impeachment of Grant would have helped 
Ballard’s  “I  didn’t  read  the  Statements”  defense  was  simply 
wrong. I would not defer to that finding because it lacks rec‐
ord support. See United States v. Savage, 505 F.3d 754, 760 (7th 
Cir.  2007)  (the  abuse  of  discretion  standard  means  “we  will 
not  reverse  unless  the  record  contains  no  evidence  upon 
which  the  trial  judge  rationally  could  have  based  his  deci‐
sion.”). 
    Third, the recording’s weight is further compromised be‐
cause it would be inadmissible at a new trial. Federal Rule of 
Evidence 608(b) provides that “[e]xcept for a criminal convic‐
tion  under  Rule  609,  extrinsic  evidence  is  not  admissible  to 
prove specific instances of a witness’s conduct in order to at‐
tack  or  support  the  witness’s  character  for  truthfulness.”  So 
although Ballard’s counsel might make use of the recording to 
cross‐examine  Grant  at  a  new  trial,  counsel  would  be  stuck 
with Grant’s answers. See United States v. Veras, 51 F.3d 1365, 
1375  (7th  Cir.  1995).  The  jury  will  never  hear  the  recording. 
12                                                            No. 17‐2640 

That  makes  the  recording  much  less  valuable  than  Ballard 
would like to admit. 
    Finally, I must address Ballard’s continuing assertions that 
his true defenses have been that the State Bank of Herscher is 
a “crooked bank” and that Grant knew exactly what was go‐
ing on with the Ballard loan. If these were valid defenses to 
bank fraud, then perhaps Grant’s credibility—and specifically 
the subject matter of the recording—would be relevant to the 
outcome of the trial. But it is settled law that “the loan officer 
was in on it” is not a defense to bank fraud. See United States 
v. Allender, 62 F.3d 909, 915–16 (7th Cir. 1995) (finding no error 
with a jury instruction to that effect). And Ballard provides no 
authority to support his theory that the supposed corruption 
all the way to the top of the bank, even if proven, would ab‐
solve him of responsibility for the misrepresentations.2 With 
these “defenses” out of the picture, further impeachment of 
Grant would not help Ballard in the least.  
   I conclude that the existence of the Grant‐Fitts recording 
does not undermine confidence in the verdict against Ballard. 
Therefore,  I  would  reverse  the  decision  to  grant  a  new  trial 
and remand with instructions to reinstate the guilty verdict. I 
respectfully dissent. 


                                                 
      2 Failure to cite authority (whether it be from the record or case law) 

for his assertions is a common problem in Ballard’s brief. Worst of all, Bal‐
lard fails to identify anything Grant said at trial that, had the jury disbe‐
lieved it, would have changed the result. “We will not scour a record to 
locate evidence supporting a party’s legal argument.” Estate of Moreland v. 
Dieter, 395 F.3d 747, 759 (7th Cir. 2005). In my view, Ballard failed to de‐
velop several points and waived any response he might have had to many 
of the government’s well‐reasoned arguments.